185 U.S. 122 (1902)
McINTOSH
v.
AUBREY.
No. 107.
Supreme Court of United States.
Submitted January 16, 1902.
Decided April 7, 1902.
ERROR TO THE SUPREME COURT OF THE STATE OF PENNSYLVANIA.
*124 Mr. Edward Campbell for appellant.
Mr. A.F. Cooper and Mr. J.Q. Van Swearingen for appellee.
MR. JUSTICE McKENNA delivered the opinion of the court.
The plaintiff in error claims that the property having been purchased with pension money it was exempt from seizure and sale on execution under section 4747 of the Revised Statutes of the United States. The section is as follows:
"No sum of money due, or to become due, to any pensioner, shall be liable to attachment, levy or seizure, by or under any legal or equitable process whatever, whether the same remains with the Pension Office, or any officer or agent thereof, or is in course of transmission to the pensioner entitled thereto, but shall inure wholly to the benefit of such pensioner."
The language of the section of itself seems to present no difficulty, and if doubt arises at all it is only on account of the decisions of courts whose opinions are always entitled to respect. Crow v. Brown, 81 Iowa, 344; Yates Co. National Bank v. Carpenter, 119 N.Y. 550. But notwithstanding, we think the purpose of Congress is clearly expressed. It is not that pension money shall be exempt from attachment in all of its situations and transmutations. It is only to be exempt in one situation, to wit, when "due or to become due." From that situation the pension money of plaintiff in error had departed.
The simplicity and directness of the statute are impaired by *125 attempts to explain it by the use of other terms than its own. That money received is not money due; and that real estate is not money at all would seem, if real distinctions be regarded, as obvious enough without explanation. Nor are legal fictions applicable. Undoubtedly the law often regards money as land and land as money, and, through all the forms in which property may be put, will, if possible, trace and establish the original ownership. But these are special instances depending on special principles, and cannot be made a test of the purpose of Congress in enacting section 4747.
We concur, therefore, with the learned judge of the Court of Common Pleas of Pennsylvania, that "the exemption provided by the act protects the fund only while in the course of transmission to the pensioner. When the money has been paid to him it has `inured wholly to his benefit,' and is liable to seizure as opportunity presents itself. The pensioner, however, may use the money in any manner, for his own benefit and to secure the comfort of his family, free from the attacks of creditors, and his action in so doing will not be a fraud upon them."
Judgment affirmed.
MR. JUSTICE SHIRAS, MR. JUSTICE WHITE and MR. JUSTICE PECKHAM dissented.